This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-40093

MINNIE HENDERSON,

      Petitioner-Appellant,

v.

MARISSA LEE WRIGHT,

      Respondent-Appellee,

and

JOSHUA HENDERSON,

      Respondent.

APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
Lee A. Kirksey, District Judge

Minnie Henderson
Houston, TX

Pro Se Appellant

Laura K. Castillo
Hobbs, NM

for Appellee

                              MEMORANDUM OPINION

DUFFY, Judge.

{1}    Petitioner Minnie Henderson appeals from the district court’s order denying
Petitioner, as the grandmother, privileges to visit Grandchild. [2 RP 273-75] This Court
issued a notice of proposed disposition, proposing to summarily affirm, having reviewed
Petitioner’s arguments in her docketing statement. In response, Respondent filed a
memorandum in support of our proposed summary disposition. However, Petitioner has
not filed a memorandum in opposition to our proposed disposition, and the time for
doing so has expired.

{2}   Accordingly, we rely on the reasoning contained in our notice of proposed
disposition and affirm the district court.

{3}   IT IS SO ORDERED.

MEGAN P. DUFFY, Judge

WE CONCUR:

JENNIFER L. ATTREP, Judge

JACQUELINE R. MEDINA, Judge